Citation Nr: 1622196	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), an anxiety disorder, and/or a nervous condition.

3.  Entitlement to service connection for a skin condition, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Katrina Washington, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1978 to June 1981, and in the Navy from February 1983 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2008 rating decision denied service connection for a skin condition.  The May 2012 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for a nervous disorder, reopened and continued a pervious denial of service connection for PTSD, and denied service connection for hypertension.

In an October 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in February 2014 he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

In January 2015, the Board consolidated the claims for service connection for PTSD and a nervous condition into a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board reopened the claims for service connection for a skin condition and an acquired psychiatric disorder, and then remanded all three claims for further development.  With regard to the claim for service connection for hypertension, the AOJ was instructed to obtain a medical opinion on the nature and etiology of the Veteran's hypertension.  A VA examination was provided in April 2015, and an opinion addendum was obtained in August 2015.  The Board is satisfied that there has been substantial compliance with the remand's directives in regard to the hypertension claim and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for an acquired psychiatric disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of hypertension, which did not manifest until more than a year after discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in August 2010, prior to the initial adjudication of the claim for service connection for hypertension.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for service connection for hypertension.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects with regard to the claim for service connection for hypertension.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection for hypertension, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA and non-VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim for service connection for hypertension. 

The Veteran underwent VA examinations in October 2010 and April 2015 to obtain medical evidence regarding the nature and etiology of the claimed disability.  A medical opinion was also obtained in August 2015.  The Board finds the VA examinations and opinion adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The medical opinion provides opinion as to whether the Veteran has the claimed disability and, if so, whether the disability is related to the Veteran's service.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claim for hypertension has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for service connection for hypertension.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, hypertension is included as a cardiovascular disease, which is among the "chronic diseases" listed in 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension

The Veteran contends without further elaboration that service connection for hypertension is warranted.  See the August 2010 statement.

Hypertension was not diagnosed in active duty.  STRs are silent for any diagnosis or treatment of hypertension.  A May 1978 examination upon enlistment into the Army indicates that the Veteran's systolic blood pressure was 90 and his diastolic blood pressure was 60 (90/60).  In December 1978, the Veteran's blood pressure was measured as 120/60.  

In an October 1982 examination upon entrance into the Navy, the Veteran's blood pressure was 110/60, and the Veteran denied having high or low blood pressure.  In October 1983, the Veteran was seen at the ER after getting into a fight.  His blood pressure was 138/100.  In January 1984, in a mess duty physical, the Veteran's blood pressure was 110/82.  In May 1984, his blood pressure was 112/64.  In August 1985, his blood pressure was 94/50.  In February 1986, the Veteran's blood pressure was 112/70.  A February 1987 treatment record indicates that the Veteran was negative for a history of hypertension.  A June 1987 treatment record shows a blood pressure of 112/66.  A January 1988 STR shows a blood pressure of 212/82, measured upon admission to the ER following an incident with the base police during which the Veteran was intoxicated and put his right hand through a pane of glass.  In a March 1988 separation examination, the Veteran's blood pressure was 120/80, and the Veteran denied having high or low blood pressure.

Hypertension was also not diagnosed within a year of service separation.  Private treatment reports from June 1997 indicate that the Veteran's blood pressure was 141/84.  In November 1997, the Veteran was hospitalized overnight for an unrelated medical issue and treatment records indicate that the treating doctor noted that his blood pressure was stable and remained so during his hospital stay.  In December 2000, the Veteran's blood pressure was 134/79.  Private treatment records dated in October 2003 indicate that the Veteran's blood pressure was 168/108 and he did not have a history of hypertension.  In July 2004, the Veteran was seen by a private neurologist, Dr. W.F., who noted that the Veteran's blood pressure had been recently higher than usual, especially the diastolic, and assessed the Veteran as having hypertension.  Dr. W.F. increased the Veteran's Inderal.  

In September 2004, the Veteran was seen at the Montgomery, AL VA medical center (VAMC) for an initial appointment, and reported that he took Inderal LA; however, the Inderal was to treat migraine headaches.  A May 2006 VA treatment record indicates that the Veteran's blood pressure was 145/81, which was noted to be high.  In July 2006, the Veteran was assessed as having hypertension; a treatment record indicates that Veteran was taking Propranolol and it was unclear whether it was for headaches or hypertension, but that it may serve both.  He was told to continue the propranolol and a low dose of hydrochlorothiazide (HCTZ) was added.  Accordingly, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted, as the Veteran's hypertension was not diagnosed within one year of discharge from active service.

In October 2010, the Veteran had a VA hypertension examination.  The Veteran reported that he was unsure of his diagnosis date, and that he required continuous medication, including Amlodipine, HCTZ, and Lisinopril.  His blood pressure was taken three times and measured as 127/87, 147/99, and 144/106.  

The Veteran underwent another VA hypertension examination in April 2015.  The examiner indicated that the Veteran had been diagnosed with hypertension in 2003, and that he took Lisinopril and HCTZ.  Three blood pressure readings taken showed readings of 157/98, 138/93, and 125/87.  In August 2015, a VA physician reviewed the Veteran's claims file and opined that the hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale was that the Veteran's STRs showed normal blood pressure in October 1982, January 1988, and March 1988 treatment records, including upon separation from the Navy.  The examiner noted that the Veteran had only two elevated blood pressure readings during active duty, both of which were during times of acute pain due to trauma, which was insufficient evidence of hypertension during active duty.  The examiner reiterated that hypertension was first addressed at VA in October 2006, was added to the Veteran's problem list in February 2007, and that the 2010 VA examiner found that hypertension was diagnosed in 2003.  

The Veteran has made a general assertion that his hypertension is related to active service.  The Board, however, cannot rely on the Veteran's general assertion as to the medical nexus of hypertension and his military service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to diagnose hypertension or to provide a medical opinion as to the cause of the hypertension.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  A diagnosis of hypertension requires consideration of clinical blood pressure readings.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.

The Board finds the VA examiners' findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The August 2015 medical opinion was based on a review of the Veteran's claims file, including STRs, VA and non-VA treatment records, and the two VA examinations.  The examiner also stated the rationales on which his opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusion of the VA examiner that the hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  As such, there is no competent medical evidence to establish a nexus between the hypertension and the Veteran's service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the claim for service connection for an acquired psychiatric disorder must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in the January 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Board remanded the case in January 2015 to , in relevant part, obtain a VA examination on the nature and etiology of any and all diagnosed psychiatric disorders.  The examiner was directed to provide all findings, along with a complete rationale for his or her opinions, in the examination report.  

The Veteran was subsequently afforded a VA PTSD examination in April 2015.  The examining psychologist diagnosed an unspecified anxiety disorder and an other specified personality disorder with mixed features, and found that the Veteran did not meet the DSM-IV or DSM-5 criteria for a diagnosis of PTSD.  The examiner noted that VA treatment records showed that the Veteran had made self-characterizations regarding anxiety, and that there was past substance abuse and a variety of maladaptive behaviors by the Veteran.  The examiner further noted that the Veteran's statements regarding his PTSD stressors were vague and inconsistent with the DSM-IV/DSM-5 criteria for a formal PTSD diagnosis.  As such, the examiner concluded, he could not assert that the Veteran as likely as not suffered from PTSD or another psychiatric disorder that was caused by or the result of military service.  The examiner also indicated that he could not assert that the Veteran's anxiety disorder was as likely as not caused by or a result of military service, but did not elaborate on the rationale for reaching such a conclusion.  

In light of the above, the Board finds that another remand is necessary to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d).  The AOJ should ask the examiner who conducted the April 2015 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether any diagnosed acquired psychiatric disorder, including an anxiety disorder, was at least as likely as not caused by or a result of military service. 

With regard to the claim for service connection for a skin condition, the Veteran has asserted that he has a skin condition due to a psychiatric problem.  See the May 2006 statement.  As such the skin condition claim must be deferred pending resolution of the acquired psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the April 2015 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should opine on whether it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed acquired psychiatric disability other than PTSD was incurred in or aggravated by military service.

All opinions and conclusions expressed should be supported by a complete rationale in a report.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.

If service connection is established for an acquired psychiatric disorder, the AOJ should consider whether additional development, to include a VA examination on secondary service connection, is necessary for the skin condition claim.  

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


